DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on December 17, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
EP1252900A1- is not in the English language and a translation has not been provided.  Therefore, the reference has not been considered. 

Election/Restrictions
Applicant’s election of Group I, Claims 1-14 and 16 in the reply filed on September 2, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites: “The perfume retaining structure according to claim 1, wherein the perfume retaining structure comprises a perfume cartridge to be fitted in a scent providing device.”  This limitation is considered indefinite because it is unclear as to what applicant is referring to.  
On paragraph [0015] of instant specification, applicant discloses that “…[I]n the present embodiment, the perfume cartridge 200 corresponds to a perfume retaining structure.”  Therefore, it appears that the perfume retaining structure is the perfume cartridge, and hence, it is unclear as to how the perfume retaining structure can comprise a perfume cartridge if the perfume retaining structure is the perfume cartridge.  Is there another perfume cartridge different from the perfume retaining structure?
For purposes of examination, examiner will interpret claim 7 as reciting: “The perfume retaining structure according to claim 1, wherein the perfume retaining structure is a perfume cartridge to be fitted in a scent providing device.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pankhurst et al. (US Pat. Pub. No. 2005/0001337, hereinafter Pankhurst).
In regards to Claim 1, Pankhurst discloses a perfume retaining structure (#12) comprising: 
a perfume retainer (#37a); 
a retaining space (#33, #40) in which the perfume retainer (#37a) is arranged; and 
a first opening (#41a) and a second opening (#41b) that allow the retaining space to be opened to outside, 
wherein the retaining space (#33, #40) has a ventilation area that faces the first opening (#41a) and the second opening (#41b), and 
a retaining area that is arranged adjacent to the ventilation area and communicates with the ventilation area, the perfume retainer (#37a) being arranged in the retaining area (see figures 5 and 6 below and paragraphs [0055]-[0058]).

    PNG
    media_image1.png
    394
    719
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    695
    media_image2.png
    Greyscale

In regards to 	Claim 2, Parkhurst discloses wherein the ventilation area linearly connects the first opening and the second opening along a predetermined direction, and 
In regards to Claims 3-4, Parkhurst discloses further comprising a restricting portion (#39a) that limits movement of the perfume retainer toward the ventilation area, wherein the restricting portion (#39a) is a recess that contains a part of the perfume retainer (#37a) (see figure 6 above and paragraph [0056]).
In regards to Claim 6, Parkhurst discloses wherein the perfume retaining structure includes a plurality of the retaining spaces (#33, #40) (see figures 5 and 6 above).
In regards to Claim 7, Parkhurst discloses wherein the perfume retaining structure (#12) is a perfume cartridge to be fitted in a scent providing device (#10) (see figures 1-4 and paragraphs [0051]-[0053]).
In regards to Claim 8, Parkhurst discloses further comprising a case that has the retaining space (#40 retaining space in case) and the first opening (#41a), and a case cover (#42) that is attached to the case (#40) and has the second opening (#41b) (see figures 5 and 6).
In regards to Claim 9, Parkhurst discloses further comprising a restricting portion that limits movement of the perfume retainer toward the ventilation area (see figure 6 below).
In regards to Claim 10, Parkhurst discloses wherein the restricting portion is a recess that is disposed on the case and contains a part of the perfume retainer (see figure 6 below).

    PNG
    media_image3.png
    597
    732
    media_image3.png
    Greyscale

In regards to Claim 16, Pankhurst discloses a scent providing device (#10) comprising: 
 a perfume retaining structure (#12) that has a perfume retainer (#37a), a retaining space (#33, #40) in which the perfume retainer (#37a) is arranged, and a first opening (#41a) and a second opening (#41b) that allow the retaining space to be opened to outside; and 
an air blowing device (#11) that supplies air to the retaining space (#33, #40),
wherein the retaining space (#33, #40) has a ventilation area that faces the first opening (#41a) and the second opening (#41b), and 
.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyoto, I. (JP3043595U, relied on machine translation, hereinafter Kyoto).
In regards to Claim 1, Kyoto discloses a perfume retaining structure comprising: 
a perfume retainer (#1) (see figure 1 below); 
a retaining space in which the perfume retainer (#1) is arranged (see figure 1 below); and 
a first opening (#5) and a second opening (#6) that allow the retaining space (#3) to be opened to outside (see figure 1 below), 
wherein the retaining space has a ventilation area that faces the first opening (#5) and the second opening (#6) (see figure 1 below), and 
a retaining area that is arranged adjacent to the ventilation area and communicates with the ventilation area, the perfume retainer (#1) being arranged in the retaining area (see figure 1 below and paragraph [0012]).

    PNG
    media_image4.png
    327
    530
    media_image4.png
    Greyscale

In regards to Claims 3 and 5, Kyoto discloses further comprising a restricting portion (#3) that limits movement of the perfume retainer (#1) toward the ventilation area, wherein the restricting portion (#3) is a rib that extends between the ventilation area and the retaining area (see figure 1 above). 
Claims 1, 8, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaso, N. (JP2013094436A, relied on machine translation, hereinafter Nakaso).
In regards to Claim 1, Nakaso discloses a perfume retaining structure comprising: 
a perfume retainer (# 1 fragrance container) (see figure 1 below); 
a retaining space in which the perfume retainer (#1) is arranged (see figure 1 below); and 
a first opening (#16) and a second opening (#3) that allow the retaining space to be opened to outside (see figure 1 below), 

a retaining area that is arranged adjacent to the ventilation area (#5) and communicates with the ventilation area (#5), the perfume retainer (#1) being arranged in the retaining area (see figure 1 below and paragraph [0017]).

    PNG
    media_image5.png
    386
    676
    media_image5.png
    Greyscale

	In regards to Claim 8, Nakaso discloses further comprising a case (#1 fragrance container having case) that has the retaining space and the first opening (#16); and a case cover (#2) that is attached to the case (#1) and has the second opening (#3) (see figure 1 above).
	In regards to Claim 9, Nakaso discloses further comprising a restricting portion that limits movement of the perfume retainer toward the ventilation area (see figure 1 below).

    PNG
    media_image6.png
    363
    594
    media_image6.png
    Greyscale

	In regards to Claim 11, Nakaso discloses wherein the case (#1 fragrance container within the case) includes a first case body that has the retaining space, and a second case body (#15) that is attached to the first case body and has a communication hole that communicates with the retaining space, and
	The restricting portion is a rib that is formed on the second case body (#15) and extends into the retaining space in the first case body (see figure 1 below). 

    PNG
    media_image7.png
    387
    707
    media_image7.png
    Greyscale

Claim 12, Nakaso discloses wherein:
the case (#1) has a plurality of retaining spaces and the first openings (#16) (see figure 2c), 
the case cover (#2) has the second opening (#3) (see figures 2a and 2b), 
the case cover (#2) is rotatably attached to the case (#1) (see figure 2c and paragraphs [0020]-[0022]), and 
the second opening (#3) faces one of the plurality of retaining spaces (see figures 2a-2c and paragraphs [0020]-[0022]).
In regards to Claim 13, Nakaso discloses wherein the perfume retaining structure comprises a perfume cartridge (#4) to be fitted in a scent providing device, and the case cover (#2) has an engagement portion that is engaged with an engaged portion of the case (#1) while the perfume cartridge (#4) is not fitted in the scent providing device and that is disengaged from the engaged portion of the case (#1) while the perfume cartridge is fitted in the scent providing device (see figure 1 below and paragraphs [0017], [0025] and [0039]).

    PNG
    media_image8.png
    518
    732
    media_image8.png
    Greyscale

In regards to Claim 14, Nakaso discloses wherein the retaining spaces are arranged at regular intervals around a central axis of the perfume retaining structure (see figure 2c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/Primary Examiner, Art Unit 1796